Filed 7/24/14 P. v. Murga CA2/1
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                         DIVISION ONE


THE PEOPLE,                                                                   B253105

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. BA405440)
          v.

MARIA D. MURGA,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of Los Angeles County. Clifford
L. Klein, Judge. Affirmed.
          Landra E. Rosenthal, under appointment by the Court of Appeal, for Defendant
and Appellant.
          No appearance for Plaintiff and Respondent.
                                           ____________________________
       On September 28, 2012, Sonia Lopez was waiting in line to pick her children up
from school when she witnessed appellant Maria Murga scratching her truck with a metal
object. Lopez called the police, and Murga was ultimately arrested and charged with
felony vandalism. (Pen. Code, § 594, subd. (a).)
       At trial, Lopez and her friend Sara Valencia testified that they saw Murga scratch
Lopez’s truck. At the close of this evidence the court denied Murga’s motion for
acquittal, finding the evidence, which included photographs and the testimony of Lopez
and Valencia, was sufficient to sustain a conviction. (Pen. Code, § 1118.1.) Murga and
her fiancé, Osvaldo Arana, then testified Arana picked up their children from school on
the day of the vandalism, and Murga was not at the school that day and did not vandalize
Lopez’s truck.
       Murga was convicted and sentenced to serve 34 days in county jail and was placed
on three years of formal probation. The court awarded Murga 17 days actual custody
credit and 17 days good time/work time credit. She paid $1,200.00 in restitution (Pen.
Code, § 1202.4, subd. (f)) and was ordered to pay a $280.00 restitution fine (Pen. Code, §
1202.4, subd. (b)), a $40.00 court operations assessment (Pen. Code, § 1465.8, subd.
(a)(1)), and a $30.00 criminal conviction assessment (Gov. Code, § 70373). A $280.00
probation revocation fine was levied and suspended pending revocation of her probation.
(Pen. Code, § 1202.44.)
       Murga timely appealed. We appointed counsel to represent her on appeal, and
after examination of the record, appointed counsel filed an opening brief raising no issues
and asking this court to independently review the record. (People v. Wende (1979) 25
Cal. 3d 436, 441-442.) On April 22, 2014, we sent letters to Murga and appointed
counsel, directing counsel to forward the appellate record to Murga and advising Murga
that within 30 days she could personally submit any contentions or issues she wished us
to consider. To date she has not responded.




                                              2
       We have examined the entire record and find no arguable issue exists. We are
therefore satisfied that Murga’s attorney complied with her responsibilities and affirm the
judgment. (People v. Wende, supra, 25 Cal.3d at p. 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                               CHANEY, J.


We concur:




              ROTHSCHILD, P. J.




              JOHNSON, J.




                                             3